Exhibit 10.14

 

MURPHY OIL CORPORATION

﻿

PERFORMANCE-BASED RESTRICTED STOCK UNIT – STOCK SETTLED

GRANT AGREEMENT

﻿

 

 

 

Performance-Based

Restricted Stock Unit Award Number

Name of Grantee

 

 

Number of Restricted Stock Units Subject to this Grant

 

 

 

[[GRANTNUMBER]]

[[NAME]]

[[UNITSGRANTED]]

 

 

 

﻿

This Performance-Based Restricted Stock Unit Award (this  “Award”) is granted on
and dated [•] (the “Grant Date”), by Murphy Oil Corporation, a Delaware
corporation (the “Company”), pursuant to and for the purposes of the 2018
Long-Term Incentive Plan (the “Plan”).  Any terms used herein and not otherwise
defined shall have the meanings set forth in the Plan.

﻿

This Agreement is subject to the following terms and provisions. In addition,
certain terms and provisions applicable to this Award will be communicated to
you in a separate brochure (the “Brochure”). By accepting this Agreement, you
agree to the terms and provisions set forth below, in the Plan and in the
Brochure.

﻿

1.   The Company hereby grants to the employee named above (the “Grantee”) a
Performance-Based Award of Restricted Stock Units each equal in value to one
share of Common Stock.

﻿

2.   This Award is subject to the following vesting and time lapse restrictions:

(a)  In the event that the Performance Measures as set forth in Section 3
below are satisfied in accordance with the Plan, the size of this Award will be
determined by the Committee, and the Grantee will be paid the value of his or
her units in Shares during the first quarter of the fiscal year immediately
following the completion of the three-year performance measurement period;
 provided that, except as set forth in Sections 2(c) and 2(d) below, the Grantee
is employed by the Company on both the last day of the performance measurement
period and the date that the Committee determines the size of this Award. 

(b)  In the event that the Grantee’s employment terminates any time prior to the
date that the Committee determines the size of this Award, except as set forth
in Sections 2(c) and 2(d) below, he or she will forfeit all units pursuant to
this Award.

(c)  In the event of the Grantee’s death, disability, or retirement (as
determined in accordance with the Plan), the Grantee will receive the pro-rata
number of units earned for performance completed based upon the number of months
worked pursuant to this Award up to the time of the death, disability, or
retirement event.  In the event that the Performance Measures are satisfied in
accordance with the Plan and, as set forth in Section 3 below, the size of this
Award is determined by the Committee, the Grantee will be paid his or her
 Shares during the first quarter of the fiscal year immediately following the
completion of the three-year performance measurement period. 

(d)  If the Grantee is not an employee of the Company who is the Chief Executive
Officer (“CEO’), who reports directly to the CEO, or is a Named Executive
Officer of the Company at any time during the period beginning on the grant date
of this Award and ending on the date on which a Change in Control occurs, this
Award will fully vest and one hundred percent (100%) of the performance-based
restricted stock units granted will be deemed to be earned at the target level
of performance and will be paid in full, without restrictions, upon such Change
in Control;  provided,  however, that no payment will be made until the first
quarter of 2022 unless such Change in Control also qualifies as a “change in
control event” as determined under Section 409A. 





 

--------------------------------------------------------------------------------

 

 



(e)  If the Grantee is an employee of the Company who is the Chief Executive
Officer (“CEO’), who reports directly to the CEO, or is a Named Executive
Officer at any time during the period beginning on the grant date of this Award
and ending on the date on which a Change in Control occurs, this Award will
fully vest and one hundred percent (100%) of the performance-based restricted
stock units granted will be deemed to be earned at the target level of
performance and will be paid in full, without restrictions, upon the occurrence
of a Qualifying Termination of Employment.  “Qualifying Termination of
Employment” means the termination of the Grantee’s employment within the
two-year period immediately following a Change in Control (x) by the Company or
any of its affiliates without Cause or (y) by the Grantee for Good Reason.  Upon
a Qualifying Termination of Employment, payment will be made as soon as
reasonably practicable following the date of the Qualifying Termination of
Employment, less any Shares or amounts deducted for applicable withholding
taxes.

(f)  For purposes of this Agreement, “Cause” means the occurrence of any of the
following:

(i) Any act or omission by the Grantee which constitutes a material willful
breach of the Grantee’s obligations to the Company or any of its affiliates or
the Grantee’s continued and willful refusal to substantially perform
satisfactorily any duties reasonably required of the Grantee, which results in
material injury to the interest or business reputation of the Company or any of
its affiliates and which breach, failure or refusal (if susceptible to cure) is
not corrected (other than failure to correct by reason of the Grantee’s
incapacity due to physical or mental illness) within thirty (30) days after
written notification thereof to the Grantee by the Company; provided that no act
or failure to act on the Grantee’s part shall be deemed willful unless done or
omitted to be done by the Grantee not in good faith and without reasonable
belief that the Grantee’s action or omission was in the best interest of the
Company or its affiliates;

(ii) The Grantee’s commission of any dishonest or fraudulent act, which has
caused or may reasonably be expected to cause a material injury to the interest
or business reputation of the Company or any of its affiliates;

(iii) The Grantee’s plea of guilty or nolo contendere to or conviction of a
felony under the laws of the United States or any state thereof or any other
plea or confession of a similar crime in a jurisdiction in which the Company or
any of its affiliates conducts business; or

(iv) The Grantee’s commission of a fraudulent act or participation in misconduct
which leads to a material restatement of the Company’s financial statements.

(g)  For purposes of this Agreement, “Good Reason” means the occurrence of any
of the following:

(i) Any material diminution in the Grantee’s title, status, position, the scope
of duties assigned, responsibilities or authority, including the assignment to
the Grantee of any duties, responsibilities or authority in any manner adverse
to the Grantee or inconsistent with the duties, responsibilities and authority
assigned to the Grantee prior to a Change in Control;

(ii) Any reduction in the Grantee’s base salary, annual target cash bonus
opportunity or long-term incentive award opportunity immediately prior to a
Change in Control;





 

--------------------------------------------------------------------------------

 

 

(iii) A relocation of more than fifty  (50) miles from the location of the
Grantee’s principal job location or office prior to a Change in Control; or

(iv) Any other action or inaction that constitutes a material breach by the
Company or any of its affiliates of any employment or similar agreement pursuant
to which the Grantee provides services to the Company or any of its affiliates;

provided, that the Grantee provides the Company with a written notice of
termination indicating the Grantee’s intent to terminate his or her employment
for Good Reason within ninety (90) days after the Grantee becoming aware of any
circumstances set forth above, that the Grantee provides the Company with at
least thirty (30) days following receipt of such notice to remedy such
circumstances, and, if the Company fails to remedy such circumstances during
such thirty (30) day period, that the Grantee terminates his or her employment
no later than sixty (60) days after the end of such thirty (30) day period.

3.   The Performance Measure for this Award is the Company’s total shareholder
return (“TSR”) over the three-year performance measurement period compared to
the TSR of the Company’s peer group.  The amount of this Award earned (the
“Payout Percentage”) is based on the Company’s percentile ranking in TSR over
the three-year performance measurement period compared to that of the peer
group.  The Payout Percentage will be interpolated for points between the 25th
and 90th percentiles.    

﻿

 

Percentile Rank

Payout Percentage

Below 25th Percentile

0.0%

25th Percentile

50.0%

50th Percentile

100.0%

75th Percentile

125.0%

At or Above 90th Percentile

150.0%

﻿

Notwithstanding the foregoing, if the Company’s TSR over the three-year
performance measurement period is less than 0%, the Payout Percentage shall not
exceed 100%.

﻿

4.   Provided that the Performance Measures as set forth in Section 3 above are
satisfied and Shares are to be paid to the Grantee without restriction, such
Shares paid will be the net Shares earned pursuant to Section 3 above less the
number of Shares which must be withheld to satisfy the tax withholding
requirements applicable to such payment of Shares.

﻿

5.   In the event of any relevant change in the capitalization of the Company
prior to the issuance of Shares underlying the units, the number of units may be
equitably adjusted pursuant to the Plan to reflect that change.

﻿

6.   This Award is not assignable except as provided under the Plan in the case
of death and is not subject in whole or in part to attachment, execution, or
levy of any kind.

﻿

7.   The Grantee shall have no voting rights with respect to Shares underlying
the units unless and until such Shares are reflected as issued and outstanding
shares on the Company’s stock ledger.

﻿

8.   The Grantee is eligible to receive a payment equivalent to the dividends
paid on shares of Common Stock equal in number to the Restricted Stock Units
granted hereunder.  These dividend equivalents will be accrued over the
performance period and included in any Shares issued at the end of the
period.  In the event that Shares are not earned, the accompanying accrued
dividend equivalents will be forfeited.

﻿

9.   The Plan, this Agreement and the Brochure are administered by the
Committee.  The Committee has the full authority and discretion to interpret and
administer the Plan consistent with the terms and provisions of the Plan.

﻿

﻿

 

 

Attest:

Murphy Oil Corporation

﻿

 

 

﻿

By

 

﻿



 

--------------------------------------------------------------------------------